Case 8:19-cv-02814-WFJ-AEP Document 39 Filed 01/19/21 Page 1 of 9 PageID 1234




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  GHASEM ATASHKHANEH,                              )
                                                   )
          Plaintiff,                               )
                                                   )   CASE NO.: 8:19-CV-2814-WFJ-AEP
  v.                                               )
                                                   )
  SAM’S EAST, INC.,                                )
                                                   )
       Defendant.                                  )

   DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

         Defendant Sam’s East, Inc. hereby submits its Reply in Support of Motion for Summary

 Judgment.

 I.      INTRODUCTION AND SUMMARY OF THE ARGUMENT

         No disputes of material fact exist establish Sam’s acted improperly. Plaintiff’s opposition

 to Sam’s Motion for Summary Judgment raises no disputes of material fact. To the contrary,

 Plaintiff’s opposition confirms Sam’s had legitimate, non-discriminatory and non-retaliatory

 reasons for its decisions to promote other candidates – the selected candidates were more

 qualified than Plaintiff for the positions. Plaintiff relies instead on his own bare, self-serving

 speculation, and cites no supporting evidence showing he was equally or more qualified than the

 selected candidate for any position he claims he should have received. Likewise, Plaintiff cites

 no evidence establishing the decision makers involved in the promotions had any discriminatory

 or retaliatory animus toward him. Finally, Plaintiff fails to address, and therefore concedes,

 Sam’s argument that any claim based on his 2014 demotion is time-barred, and that lower

 performance evaluations, Coachings, and denial of lateral positions are not adverse actions,

 thereby waiving those claims. The facts enumerated in Sam’s Statement of Undisputed Material
Case 8:19-cv-02814-WFJ-AEP Document 39 Filed 01/19/21 Page 2 of 9 PageID 1235




 Facts (Dkt. 24, “SOF”), and the legal authorities cited herein and in Sam’s Memorandum in

 support of its Motion for Summary Judgment (Dkt. 23, “MSJ”), establish Sam’s entitlement to

 summary judgment on all claims in Plaintiff’s Complaint.

 II.     ARGUMENT

         A.       No Disputes of Material Fact Exist Concerning Why Plaintiff Was Not
                  Offered the Positions at Issue.

         Without citation to any record evidence, Plaintiff claims Sam’s gave shifting reasons for

 not promoting Plaintiff, made up selection criteria after the fact, and asserts Sam’s claims about

 Plaintiff’s experience are false. However, Plaintiff’s own recitation of the facts confirms, rather

 than disputes, the only reason Sam’s has ever given for Plaintiff’s non-selection: that other

 individuals were better qualified for the positions. Specifically, Plaintiff admits:

         •    Of the 15 MIT positions he applied for, 10 were closed without being filled, and he
              withdrew one of the applications. 1 Dkt. 35, Plaintiff’s Memorandum of Law in
              Opposition to Defendant’s Motion for Summary Judgment (“Pl. Opp.”) at 6; SOF at
              ¶¶ 26-28, 30-31, 33, 35, 37-40. Of the five AM positions he applied for, one was not
              filled. Pl. Opp. at 9; SOF at ¶ 16.

         •    Sean Youdelman, who was hired for the APM position Plaintiff applied for in
              September 2015, had worked in various positions including lot attendant, produce
              associate, Team Lead, and Supervisor in charge of produce, freezer and grocery. Pl.
              Opp. at 5. Youdelman had trained under the former asset protection manager and had
              learned the expectations of the position, and holds two associate degrees. Pl. Opp. at
              6; SOF at ¶ 21.

         •    Karen Mitchell, who Janine Somoza hired for the APM position Plaintiff applied for
              in May 2016, had a bachelor’s degree and experience in the claims department. Pl.
              Opp. at 6; SOF ¶ 22.




 1
  Plaintiff was deposed in this case on June 29, 2020. Now, for the first time, he asserts he was forced to withdraw
 his application at Cole’s direction after Cole allegedly told him hourly associates could not be managers in their
 current Club. Dkt. 37, Declaration of Ghasem Atashkhaneh (“Pl. Decl.”) at ¶ 28; Dkt. 36, Plaintiff’s Statement of
 Disputed Facts (“Pl. SODF”) at ¶¶ 16-17. However, this new, self-serving statement contradicts Plaintiff’s prior
 deposition testimony admitting he voluntarily withdrew his application because it was “the norm, it was if you are
 hourly associate, you cannot be manager in the same club.” Dkt. 26-2, Pl. Depo. at 183:19-23.

                                                   Page 2 of 9
Case 8:19-cv-02814-WFJ-AEP Document 39 Filed 01/19/21 Page 3 of 9 PageID 1236




         •    Alan Castro, who Janine Somoza hired for an APM position Plaintiff applied for in
              May 2016, had experience as a Tire Tech, Service Manager, Team Lead in various
              departments, completed the MIT program, had worked as an AM, and had prior
              management experience with a retailer. Pl. Opp. at 6; SOF ¶ 23.

         •    Amir Pishad, who Chris Seibert hired for an MIT position Plaintiff applied for in
              February 2016, had Sam’s experience in various positions including as a Member
              Service Supervisor and holds an Associate’s degree. Pl. Opp. at 7; SOF at ¶ 29.

         •    Nichole Moffat, who was hired for an MIT position Plaintiff applied for in August
              2016, began as a Cashier, worked her way up to Member Services Supervisor, and
              holds an Associate’s degree. Pl. Opp. at 7; SOF at ¶ 32.

         •    Peter Irrizarry Colon, who was hired for an MIT position Plaintiff applied for in
              September 2016, began at Sam’s as a Tire Tech, was promoted to Team Lead, had
              prior experience as a supervisor at a different large retail store, and holds a Bachelor’s
              degree. Pl. Opp. at 7-8; SOF at ¶ 34.

         •    Sabrina McCalpin, who Eddie Rejcek hired for an MIT position Plaintiff applied for
              in November 2019, worked for Sam’s since 2000, began as a Cashier and worked her
              way up to Member Service Supervisor and Team Lead. Pl. Opp. at 7-8; SOF at ¶ 36.

         •    Alan Judd, who Kimberly Ouelette hired for an AM position Plaintiff applied for in
              September of 2015, was already an AM, completed management training in 1991, 2
              and had over six years of experience as a manager at another large retailer. Pl. Opp.
              at 8-9; SOF at ¶ 15.

         •    Michael Viramontes, who LaShawn Gilmore hired for an AM position Plaintiff
              applied for in April 2016, completed the MIT program, holds an Associate’s degree,
              had experience with Sam’s as a Merchandiser, in Receiving, and as a Team Lead, and
              had prior experience with a large retailer. Pl. Opp. at 9; SOF at ¶ 17.

         •    Rebekah Melton, who was hired for an AM position Plaintiff applied for in July 2016,
              completed the MIT program, and had worked in Member Services before becoming
              a Team Lead. Pl. Opp. at 9; SOF at ¶ 18.




 2
   Plaintiff claims Sam’s has asserted completion of the MIT program was the only way to become an AM. That is
 inaccurate. A Sam’s associate is only eligible for an AM position by first completing the MIT program and then
 being hired as an AM, or an associate could be moved into an AM position from another salaried management
 position such as APM. Dkt. No. 26-2, Deposition of Sean Youdelman at 16:7-19, 20:25-23:20. It is undisputed that
 Plaintiff has never completed MIT training, nor has he ever held a salaried management position at Sam’s, so he
 would not be eligible for an AM position. SOF ¶¶ 3-4. Moreover, Plaintiff admits he was not qualified for an AM
 position. SOF at ¶ 14.

                                                  Page 3 of 9
Case 8:19-cv-02814-WFJ-AEP Document 39 Filed 01/19/21 Page 4 of 9 PageID 1237




        •   Odilio Pena, who was hired for an AM position Plaintiff applied for in September
            2016 by Wylene Rose, was already an AM, completed the MIT program, and held a
            Bachelor’s degree. Pl. Opp. at 9-10; SOF at ¶ 19.

        To establish his prima facie case, Plaintiff must show he and his comparators are

 “similarly situated in all material respects.” Lewis v. City of Union City, Georgia, 918 F.3d 1213,

 1224 (11th Cir. 2019). This means plaintiff and his comparators “must be sufficiently similar, in

 an objective sense, that they cannot reasonably be distinguished.” Id. at 1355 (internal quotations

 omitted). In comparing Plaintiff to the individuals who were hired, Plaintiff had no college

 degree, unlike Youdelman, Mitchell, Pishad, Moffat, Colon, Viramontes, and Pena. SOF at ¶¶

 17, 19, 21-22, 29, 32, 34. Although he had managed restaurants, Plaintiff does not claim to have

 had previous retail management experience, unlike Castro, Colon, Judd, and Viramontes. SOF at

 ¶¶ 15, 17, 23, 24; Pl. Opp. p. 10. Plaintiff was not already an AM when he applied for the AM

 positions, unlike Castro, Judd and Pena, and had not completed MIT training like Castro, Judd,

 Viramontes, Melton and Pena. SOF at ¶¶ 3-4, 14-15, 17-19, 23. Finally, Plaintiff had no

 experience in Sam’s Member Services, deemed a critical Sam’s department; however, Pishad,

 Moffat, McCalpin and Melton did have that experience. SOF at ¶¶ 18, 29, 32, 36. Clearly, as

 Plaintiff’s own admissions lay bare, Sam’s had legitimate reasons for hiring these individuals

 over Plaintiff based on their superior education, formal training, Sam’s management and/or

 Member Services experience, and experience with other retailers.

        Critically, Plaintiff has not cited to any record evidence to support his claim that Sam’s

 legitimate business reasons for its promotion decisions were a pretext for either discrimination

 or retaliation. Plaintiff conjures out of whole cloth the suggestion Sam’s is manufacturing

 evidence that he did not seek out developmental opportunities within his Club to explain why he

 was not promoted. However, other than participating in Sam’s Club University, Plaintiff cites to


                                            Page 4 of 9
Case 8:19-cv-02814-WFJ-AEP Document 39 Filed 01/19/21 Page 5 of 9 PageID 1238




 no evidence that he obtained any experience in Club departments other than those to which he

 was primarily assigned. SOF ¶¶ 3-4. Although Plaintiff claims he held Team Lead positions “in

 various departments until approximately February 2014” he cites to absolutely no record

 evidence identifying these “various departments” or showing he had experience in fresh meat,

 claims, receiving or Member Services. See Pl. Opp. at 3. Nor does he cite to evidence he actually

 had such experience. See generally Pl. Decl., Pl. SODF. Instead, Plaintiff merely claims Sam’s

 cannot prove he did not “obtain” experience in different areas of the Club – a proposition that

 flies in the face of Club Manager Cole’s factually undisputed testimony that Plaintiff had no

 experience in Member Services, the fresh meat area, receiving, or claims, nor had he taken Cole’s

 advice to obtain such experience. SOF at ¶¶ 3, 11; Pl. Opp. at 4; Pl. Depo. at 13:23-17:13, 72:3-

 73:21, 75:19-76:7, 79:1-17.

          In sum, Plaintiff does nothing but assert that he met the minimum qualifications necessary

 to be considered for the positions he sought, 3 that he attended Sam’s Club University, and that

 he has worked as a Team Lead. However, these assertions fail to challenge, much less show as

 Plaintiff must, that Sam’s explanation for Plaintiff’s non-selection was more likely than not

 discriminatory or retaliatory. See Smith v. Horner, 839 F.2d 1530, 1538 (11th Cir. 1988)(holding

 that, ordinarily, an argument of pretext fails when an employer selects the person it believes to be

 best qualified). 4 Because Plaintiff has presented no affirmative evidence to show that a genuine

 issue of material fact exists supporting his bare claim of pretext, Sam’s is entitled to judgment as

 a matter of law.


 3
  Plaintiff admits he was not qualified for the AM positions. SOF at ¶ 14.
 4
  See also Brooks v. Cty. Comm’n, 446 F.3d 1160, 1163 (11th Cir. 2006)(to show pretext, a “plaintiff must show the
 disparities between the successful applicant’s and [his] own qualifications were of such weight and significance that
 no reasonable person, in the exercise of impartial judgment, could have chosen the candidate selected over the
 plaintiff.)

                                                    Page 5 of 9
Case 8:19-cv-02814-WFJ-AEP Document 39 Filed 01/19/21 Page 6 of 9 PageID 1239




         B.      It is Undisputed the Decision Makers Held No Discriminatory or Retaliatory
                 Animus Towards Plaintiff.

         Not only does Plaintiff fail to show that Sam’s promotion decisions were a pretext for

 discrimination or retaliation, he also fails to show that any of the decision makers involved held

 any discriminatory or retaliatory animus towards him. First, nowhere in Plaintiff’s opposition

 does he cite to any evidence, or even argue against the fact that many of the decision makers

 involved in the hiring process for the positions Plaintiff applied for did not know Plaintiff, his

 age, national origin, or his race. Aside from Cole, Gilmore, Seibert and Rejcek (who either knew

 Plaintiff, or at least had received an email from him) there is no evidence the other decision

 makers (Somoza, Ouelette, Rose, Lail and Polequin) knew Plaintiff or had information

 concerning his race, national origin or age. SOF at ¶¶ 15-19, 22-23.

         Second, seven of the decision makers (Somoza, Seibert, Rejcek, Ouelette, Rose, Lail and

 Polequin) are the same race as Plaintiff and five of the decision makers (Somoza, Rejcek,

 Ouelette, Rose and Lail) are over the age of 40. SOF at ¶¶ 19, 22-23, 28-29, 36. This lends itself

 to presumptions against discrimination that Plaintiff has not even attempted to overcome through

 the designation of actual evidence. See Ehrhardt v. Haddad Rest. Group, Inc., 443 Fed. Appx. 452,

 456 (11th Cir. 2011); Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1471 (11th Cir. 1991).

 Moreover, six of the positions were filled by persons who are the same race as Plaintiff (Youdelman,

 Mitchell, Pishad, Moffat, Judd, and Melton), and three of the individuals were also over the age of

 40 (Mitchell, Judd, and McCalpin). SOF at ¶ 15, 18, 21-22, 29, 32, 36. One individual, Judd, is older

 than Plaintiff. SOF at ¶ 15. All of these undisputed facts support Defendant’s position it did not

 discriminate against Plaintiff

         Finally, there is no evidence the decision makers involved in the hiring processes knew

 Plaintiff participated in any protected activity. Plaintiff claims that in November 2015 he voiced


                                             Page 6 of 9
Case 8:19-cv-02814-WFJ-AEP Document 39 Filed 01/19/21 Page 7 of 9 PageID 1240




 concerns regarding what he believed to be discrimination, followed by charges of discrimination

 with the EEOC in January 2016 and December 2016. Pl. SODF at ¶¶ 15, 17, 30. As such, the

 September 2015 promotions of candidates Youdelman (hiring manager Cole) and Judd (hiring

 manager Oulette) occurred before any alleged protected activity by Plaintiff. SOF at ¶¶ 15, 21.

 Plaintiff’s November 2015 email included Gilmore and Rejcek as recipients, but there is no

 evidence any of the other hiring managers were aware of the email, and there is no evidence that

 either of the EEOC charges were known to any of the hiring managers prior to making their

 promotion decisions. Gilmore hired Viramontes as an AM in April 2016, six months after

 Plaintiff’s email, and Rejcek hired McCalpin for a MIT position in November of 2019, four years

 after the email. SOF at ¶¶ 17, 36. These protracted periods of time are insufficient to establish

 any temporal proximity between Plaintiff’s activity and the hiring decisions. 5

          C.       Plaintiff Concedes His Non-Selection for Lateral Positions, Performance
                   Review and Coachings Are Not Adverse Employment Actions Upon Which
                   He Can Base His Claims.

          Plaintiff cites to no law, nor does he designate any facts or make any argument, in

 opposition to Defendant’s request for summary judgment as to Plaintiff’s claims that he was not

 hired for lateral positions, that he received a lower performance review than he thought he should,

 and that he received unfair Coachings, on the basis that these decisions are not adverse

 employment actions. 6 As such, Plaintiff concedes these arguments. See United Specialty Ins. Co.


 5
   See Nichols v. CSG Sys., Inc., 245 F. App’x 937, 941 (11th Cir. 2007) (finding no inference of retaliation arising
 from temporal proximity where nearly 10 months passed between the time of the alleged protected activity and the
 alleged adverse action); Brown v. Ala. Dept. of Transp., 597 F.3d 1160, 1182 (11th Cir. 2010) (holding 3-month
 timespan too long); Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (finding, in the absence
 of other evidence showing causation, three to four month time gap between protected conduct and adverse
 employment action is insufficient to establish causation on its own); Drago v. Jenne, 453 F.3d 1301, 1308 (11th Cir.
 2006) (absent other evidence of causation, a 3.5 month proximity between a protected activity and an adverse
 employment action is insufficient to create a jury issue on causation).
 6
   See Austin v. Progressive RSC, Inc., 265 F. App’x 836, 845 n. 9 (11th Cir. 2008) (noting lateral moves do not
 support failure to promote claims); Anderson v. United Parcel Serv., Inc., 2007 WL 9709991, at *10–11 (N.D. Ga.

                                                    Page 7 of 9
Case 8:19-cv-02814-WFJ-AEP Document 39 Filed 01/19/21 Page 8 of 9 PageID 1241




 v. Davis, Case No. 18-62451, 2020 WL 144548, 6 (S.D. Fla. Feb. 19, 2020) (“A ‘party’s failure

 to respond to any portion or claim in a motion indicates such portion, claim or defense is

 unopposed.’”) (quoting Jones v. Bank of Am., N.A., 564 F. App’x 432, 434 (11th Cir. 2014)).7

 Regardless, Plaintiff’s conclusion that three of his Coachings were reversed because it was

 determined that he was “not at fault” is wholly unsupported by the evidence. Pl. Opp. at 13-14.

 Instead, the only record evidence shows Alejandro Figueroa determined: (1) the October 25, 2017

 Coaching was justified but that a verbal conversation about the underlying incident might be

 more effective; (2) the January 2018 Coaching was fair but cancelled because, although he did

 not follow Sam’s absenteeism notification policy, Plaintiff had given his manager informal notice

 that he would be absent; and (3) the August 2018 Coaching was reversed because although

 Plaintiff’s performance was poor, there was no written evidence that he had been instructed to

 perform a particular task. SOF at ¶¶ 48-51. As such, the evidence does not support Plaintiff’s

 conclusory assertion he was “not at fault” for these incidents, and therefore does not support his

 argument that the Coachings were retaliatory. In addition, these Coachings occurred years after

 Plaintiff filed his EEOC charges, thus their timing does nothing to support his claims.

 III.     CONCLUSION

          The record evidence shows Sam’s proffered reasons for the alleged adverse actions are

 legitimate, non-discriminatory and non-retaliatory. No genuine issues of material fact exist

 precluding summary judgment on all Plaintiff’s claims in favor of Defendant.


 Jan. 31, 2007), aff’d, 248 F. App’x 97 (11th Cir. 2007) (holding “[a]s valuable as the [lateral] position . . . may have
 been by intangible measures, the failure to be reassigned to a lateral position within a company, where such
 reassignment would not materially change the terms or conditions of employment, does not constitute an actionable
 adverse employment action under Title VII.”).); Barnett v. Athens Regional Medical Center Inc., 550 F. App’x 711,
 713 (11th Cir. 2013)(written reprimands or negative performance reviews not resulting in “termination, demotion,
 suspension, a reduction in pay, or a change in job duties” or any other “tangible effect” on employment are not
 adverse employment actions).
 7
   By failing to address Sam’s argument, Plaintiff also concedes his 2014 demotion are time-barred.

                                                     Page 8 of 9
Case 8:19-cv-02814-WFJ-AEP Document 39 Filed 01/19/21 Page 9 of 9 PageID 1242




 Dated January 19, 2021                      Respectfully submitted,

                                             LITTLER MENDELSON, P.C.
                                             111 North Orange Avenue, Suite 1750
                                             Orlando, Florida 32801
                                             Telephone: (407) 393-2900
                                             Facsimile: (407) 393-2929

                                     By:     /s/ Allison Wiggins
                                             Kimberly J. Doud
                                             Florida Bar No.: 523771
                                             Email: kdoud@littler.com

                                             Allison Wiggins
                                             Florida Bar No.: 105733
                                             Email: awiggins@littler.com

                                             Attorneys for Defendant


                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 19th day of January 2021, I electronically filed the
 foregoing document with the Clerk of the Court using the CM/ECF system. I also certify that
 the foregoing document is being served on all counsel of record via transmission of notices of
 Electronic Filing generated by the CM/ECF system or in some other authorized manner.

                                     By:     /s/ Allison Wiggins
                                             Allison Wiggins




 4814-3354-3126.5 080000.1376




                                           Page 9 of 9
